DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 10/28/2022, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiao et al (US 2013/0168616 A1).
	Regarding claim 13, Shiao teaches a roofing granule comprising a bauxite granule (i.e., a bauxite substrate having a non-homogenous stratum), and a geopolymer-based ceramic coating disposed around the bauxite substrate, and wherein the geopolymer-based ceramic coating comprises a silicate and/or aluminosilicate in combination with an alkaline medium (para 22-26, 34).
	Regarding the limitation “wherein the bauxite substrate has an iron content of less than 10% and an aluminum content of greater than 50%,” Shiao teaches the base granule comprises 63% Al2O3 and 37% SiO2 (i.e., iron content of less than 10%) (para 26); and further suggests using a bauxite low in iron oxide and one with a higher concentration of aluminum (para 26, 33); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the concentration of aluminum and iron in the bauxite to optimize its properties. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05 II A).
	Regarding claim 14, Shiao teaches the base granules have a size of about 0.5 mm to 2.0 mm (i.e., 500 microns to 2000 microns) and the coating has a total average of about 5 microns to 50 microns (para 32-33); so the granule total size would be roughly 510 microns to 2100 microns which lies within the range of the instant claim. 
	Regarding claim 15, Shiao teaches the coating provides the granules with a solar reflectance of greater than about 0.25 (i.e., 25%) (para 34) which lies with the range of the instant claim.
Regarding claim 16, it would have been obvious to one of ordinary skill in the art at the time of invention to use a plurality of geopolymer-based layers; since duplication of parts is prima facie obvious (MPEP § 2144.04 VI B).
Regarding claim 17, Shiao teaches the coating provides the granules with a L* of less than 50 (para 34). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Shiao, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
	Regarding claim 18, Shiao would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein the bauxite substrate has a plurality of pores, and wherein the plurality of pores are filled with a first layer and essentially free of a second layer (para 36, 40-41, 60).
	Regarding claim 19, Shiao teaches a roofing shingle comprising: a substrate defining an upper surface; a plurality of granules disposed on the upper surface of the substrate, the granules comprising a bauxite granule (i.e., a bauxite substrate having a non-homogenous stratum) and a geopolymer-based ceramic coating disposed around the bauxite substrate, wherein the geopolymer-based ceramic coating comprises a silicate and/or aluminosilicate material in combination with an alkaline medium (para 22, 25-26, 34, 43, 45).
	Regarding the limitation “wherein the bauxite substrate has an iron content of less than 10% and an aluminum content of greater than 50%,” Shiao teaches the base granule comprises 63% Al2O3 and 37% SiO2 (i.e., iron content of less than 10%) (para 26); and further suggests using a bauxite low in iron oxide and one with a higher concentration of aluminum (para 26, 33); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the concentration of aluminum and iron in the bauxite to optimize its properties. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05 II A).
	Regarding claim 20, Shiao teaches the roofing product with the base particles and coating provides roofing granules that can be used to produce roofing membranes and shingles, with high solar reflectance, such as greater than about 0.25 (para 22) which lies with the range of the instant claim.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of other prior art of record. The Applicant is directed to the 35 USC § 103 section above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783